DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.

Claim Objections
Claim 5 is objected to because of the following informalities: On line 5, the phrase “the length of the balloon portion” lacks proper antecedent basis since this is the first time this “length” is being recited in the claim; the phrase “the length” should be replaced with the phrase “a length”. On line 9, the comma should be removed in order to be grammatically correct. On line 21, the term “continuously” should be inserted before the phrase “curved paths” to match the language used earlier in the claim. On line 25, the phrase “of the tool” should be inserted after the phrase “the proximal end” to make it clear that this recitation is not referred to the proximal end of the tubular portion. On line 25, commas should surround the phrase “when straightened” in order to be grammatically correct.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: On line 6, the term “the” should be inserted before the phrase “tubular portion” in order to be grammatically correct. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: On line 6, the term “the” should be inserted before the phrase “tubular portion” in order to be grammatically correct. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: On line 3, the comma following the term “PEBAX” should be replaced with a semi-colon to match the formatting of the rest of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: On lines 1-2, the phrase “an outer and inner surface” is grammatically incorrect and should recite either “an outer surface and an inner surface” or “outer and inner surfaces” in order to be grammatically correct. Appropriate correction is required.
Claim 26 is objected to because of the following informalities: On line 5, the phrase “the length of the balloon portion” lacks proper antecedent basis since this is the first time this “length” is being recited in the claim; the phrase “the length” should be replaced with the phrase “a length”. On line 9, the comma should be removed in order to be grammatically correct. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7-16, 18, 22, 24 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 26 each recite “first and second separation margins in the wall of the tubular portion representing structural weakenings or, or splits in the wall”. It is unclear how margins can “represent” physical features of structural weakenings or splits in the wall. For the sake of examination, this limitation is interpreted as reciting “first and second separation margins in the wall of the tubular portion comprising structural weakenings or, or splits in the wall”. Claims 7-16, 18, 22, 24, 27 and 28 are rejected due to their dependence on claims 5 and 26.
Claim 5 recites features of the “tab portion” in lines 12-26. However, due to the language used, it is unclear how the “first distance” and the “second distance” relate to the tab portion. For the sake of examination, lines 12-20 are interpreted as reciting “a tab portion beginning at the proximal end of the tubular portion and comprising a first tab that extends from the first lengthwise half of the tubular portion and that follows a continuously curved path ending at a proximal end of the first tab, [[and]] the first tab defining a first distance between the proximal end of the first tab and a nearest point to the proximal end of the first tab along the lengthwise axis, and a second tab that extends from the second lengthwise half of the tubular portion and that follows a continuously curved path ending at a proximal end of the second tab, [[and]] the second tab defining a second distance between the proximal end of the second tab and a nearest point to the proximal end of the second tab along the lengthwise axis”. Claims 7-16, 18, 22 and 24 are rejected due to their dependence on claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Licata et al. (US Pat 5,951,518).
Re claim 26, Licata discloses an insertion tool 10 (Fig 1A,4; it is noted that all reference characters cited below refer to Fig 1A,4 unless otherwise cited) configured to facilitate entry of a balloon portion of a balloon catheter into a patient's body through a hemostatic valve (it is noted that the italicized text constitutes a functional limitation and, thus, neither a balloon catheter nor a hemostatic valve are a part of the claimed invention; this limitation is met in view of Col 1, Lines 61-64 which discloses that the insertion tool 10 can receive ancillary devices therein), the insertion tool comprising proximal (facing upward in Fig 4) and distal (facing downward in Fig 4) ends; a tubular portion 12 extending proximally from the distal end along a lengthwise axis (extending vertically in Fig 4), the tubular portion having a length that is at least the length of the balloon portion of the balloon catheter to be inserted (as set forth above, a balloon catheter is not a part of the claimed invention; this limitation is met since the insertion tool is capable of being used with a balloon catheter having a balloon portion with a length shorter than the tubular portion) and a tubular portion outer diameter (as seen in Fig 2; disclosed in Col 5, Lines 6-7 as 2.5 mm), the tubular portion comprising: a wall (forming the tube portion 12 itself), a proximal end (directly connected to the lead-in section 34, labeled in Fig D below), an inner diameter p (Fig 2) that can accommodate the balloon portion of the balloon catheter (as set forth above, a balloon catheter is not a part of the claimed invention; this limitation is met since the insertion tool is capable of being used with a balloon catheter having a balloon portion that has a smaller diameter than the inner diameter p), first and second separation margins 40,42 (Fig 2) in the wall of the tubular portion representing structural weakenings of, or splits in the wall of the tubular portion (Col 4, Lines 49-52), wherein the first and second separation margins define first and second lengthwise halves 36,38 (respectively) of the tubular portion; and a tab portion 34 beginning at the proximal end of the tubular portion (as seen in Fig 1A) and comprising first and second tabs that are separated from each other (as seen in Fig 4, the first tab is the right half of 34 and the second tab is the left half of 34; Col 4, Lines 52-54), wherein Serial No. 15/704,765Docket No. SRM0180/USPage 6the first tab extends from the first lengthwise half of the tubular portion (as seen in Fig 4) and has a curved configuration (as seen in Fig 1) as defined by a first radius having a first center of origin (Col 5, Lines 20-24 disclose that the diameter of tab portion 34 is 4 times the diameter of the tubular portion, which is disclosed in Col 5, Lines 6-8 as being 2.5 mm; therefore the diameter of the tab portion 34 is 10 mm, making the first radius 5 mm with a first center of origin lying along the central axis of the tubular portion 12), the first center of origin radially distant to the wall of the tubular portion (as seen in Fig 1A, the first center of origin lies along the central axis of the tubular portion; thus, it is radially inward the wall of the tubular portion), the second tab extends from the second lengthwise half of the tubular portion (as seen in Fig 4) and has a curved configuration as defined by a second radius having a second center of origin  (Col 5, Lines 20-24 disclose that the diameter of tab portion 34 is 4 times the diameter of the tubular portion, which is disclosed in Col 5, Lines 6-8 as being 2.5 mm; therefore the diameter of the tab portion 34 is 10 mm, making the second radius 5 mm with a second center of origin that lies along the central axis of the tubular portion 12), the second center of origin radially distant to the wall of the tubular portion (as seen in Fig 1A, the second center of origin lies along the central axis of the tubular portion; thus, the second center of origin is radially inward the wall of the tubular portion), wherein the tubular portion outer diameter is less than the first radius and the second radius (as set forth above, in view of Col 5, Lines 6-8 and Lines 20-24, the tubular portion outer diameter is 2.5 mm and each of the first and second radii are 5 mm).  

    PNG
    media_image1.png
    416
    576
    media_image1.png
    Greyscale

Re claim 27, in view of the interpretation set forth in the above 112(b) rejection, Licata discloses that the first radius, the second radius, or both the first and second radii are in the range of about 5 mm to about 35 mm (5 mm; see the above explanation in the rejection of claim 26 as to how this value was determined) and the tubular portion outer diameter is in the range of about 0.35 mm to about 10 mm (2.5 mm; Col 5, Lines 6-8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9-16, 18, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Imran et al. (US Pat 5,766,203) in view of Barker (PG PUB 2010/0057176).
Re claim 5, Imran discloses an insertion tool 131+132+133 (Fig 9A,9B; it is noted that Fig 9A,9B do not show the distal end of the insertion tool; however, in view of Col 9, Lines 31-35, sleeve 131 differs from sleeve 126 only by sleeve 131 being splittable whereas sleeve 126 is not splittable; therefore, one of ordinary skill in the art would recognize that the sleeve 131 of tool 131+132+133 is structurally the same as sleeve 126 except for the presence of means for splitting) configured to facilitate entry of a balloon portion of a balloon catheter into a patient's body through a hemostatic valve (it is noted that the italicized phrase constitutes functional language and, therefore, “a balloon portion of a balloon catheter” and “a hemostatic valve” are not a part of the claimed invention; this limitation is met in view of Fig 8A and Col 9, Lines 31-35), the insertion tool comprising proximal (to the left in Fig 9A, labeled in Fig A below as extending the length of the handles 132,133) and distal (to the right in Fig 9A) ends; a tubular portion (the portion of sleeve 131 labeled in annotated Fig A below) extending proximally from the distal end along a lengthwise axis (represented by dashed line in annotated Fig C below), the tubular portion having a length that is at least the length of the balloon portion of the balloon catheter to be inserted (as set forth above, a balloon catheter is not a part of the claimed invention; this limitation is met in view of Fig 8A) and a tubular portion outer diameter (inherent; labeled as “D3” in annotated Fig C below), the tubular portion comprising: a wall (inherent, the “wall” being the structure of sleeve 131 itself), a proximal end (located at the dashed line in annotated Fig A below), an inner diameter that can accommodate the balloon portion of the balloon catheter (as set forth above, a balloon catheter is not a part of the claimed invention; this limitation is met in view of Fig 8A and Col 9, Lines 31-35), first and second separation margins in the wall of the tubular portion (inherent in view of Fig 9B and Col 9, Lines 35-45) that shows and describes the wall being split into two), wherein the first and second separation margins define first and second lengthwise halves of the tubular portion (inherent in view of Fig 9B and Col 9, Lines 35-45 that disclose “the sleeve 131 to split on opposite sides longitudinally of the sleeve so that the sleeve 131 can be pulled proximally and progressively split apart” and “the entire splittable sleeve can be split apart”; wherein the “first lengthwise half of the tubular portion” is the half above the longitudinal axis in Fig 9B and Fig C below and the “second lengthwise half of the tubular portion” is the half below the longitudinal axis in Fig 9B and Fig C below); and a tab portion (seen in annotated Fig A below, wherein the “tab portion” comprises the portion of sleeve 131 labeled as “first tab” and “second tab”; the Examiner notes that the “tab portion” does not include the handles 132,133) beginning at the proximal end of the tubular portion (as seen in annotated Fig A below) and comprising a first tab (labeled in annotated Fig A below) that extends from the first lengthwise half of the tubular portion (as seen in Fig 9B and Fig C below) and that follows a continuously curved path ending at a proximal end of the first tab (as seen in annotated Fig B below), and a second tab (labeled in annotated Fig A below) that extends from the second lengthwise half of the tubular portion (as seen in Fig 9B and Fig C below) and that follows a continuously curved path ending at a proximal end of the second tab (as seen in annotated Fig B below), and wherein the first and second tabs are able to be straightened so as to be aligned with the lengthwise axis of the tubular portion and to provide a straightened tab portion (as seen in Fig 9A), so the tubular portion and the straightened tab portion have a constant outer diameter from the proximal end of the tool to the distal end of the tool (as seen in Fig 9A).
Imran is silent as to where the first and second tabs end in relation to the handles 132,133 (that is, whether the tabs extend to the proximal-most end of the handles 132,133 or end at a location distal of the proximal-most end of the handles 132,133). Regardless of where the tabs end in relation to the handles 132,133 (that is, whether they end at the distal-most ends of the handles, the proximal-most ends of the handles, or somewhere in between), the first tab defines a first distance (seen in annotated Fig C below as “D1min”, “D1max”, or any distance therebetween) between the proximal end of the first tab and a nearest point to the proximal end of the first tab along the lengthwise axis (as seen in annotated Fig C below) and the second tab defines a second distance (seen in annotated Fig C below as “D2min”, “D2max”, or any distance therebetween) between the proximal end of the second tab and a nearest point to the proximal end of the second tab along the lengthwise axis (as seen in annotated Fig C below), wherein the tubular portion outer diameter is less than the first distance and the second distance (as seen in annotated Fig C below, D3 is less than both D1min and D2min and, therefore, will be less than any possible first and second distances). Additionally, even though Imran is silent as to where the tabs end in relation to the handles, since the “proximal end” of the insertion tool extends the length of the handles, the proximal ends of the first and second tabs correspond to the proximal end of the insertion tool when straightened (since the proximal ends of the tabs ending at even the distal-most end of the handles 132,133 would still “correspond to” the proximal end of the insertion tool).
Because Imran is silent as to where the first and second tabs end in relation to the handles 132,133, Imran does not explicitly disclose that the curved paths of the first and second tabs have an extent of a curve in the range of 45° to 180° (since an extent of a curve of 45° would only be obtained if the tabs extends to the proximal-most end of the handles 132,133).
Barker, however, teaches a substantially similar insertion tool 1302 (Fig 13,14A,14B) comprising a tubular portion (labeled in annotated Fig E below; described in Para 64 as comprising the distal two thirds of the tool) comprising first and second separation margins 1202 (Fig 12; Para 69, “one or more weakened regions […] 1202”; Para 70), a tab portion 1308 (Fig 13; comprising the “first tab” and “second tab” labeled in annotated Fig E below; described in Para 64 as comprising the proximal third of the tool) comprising first and second tabs (labeled in annotated Fig E below), and handles 1304,1306 (Fig 14B; comparable to handles 132,133 of Imran), wherein the tab portions extend to the proximal-most end of the handles (as seen in Fig 13) for the purpose of providing a reliable mechanism of ensuring complete removal of the insertion tool from the instrument within it (Para 64,69) Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Imran to include the tab portions so that they extend to the proximal-most ends of the handles, as taught by Barker, for the purpose of providing a reliable mechanism for ensuring complete removal of the insertion tool from the instrument within it (Para 64,69). By making this modification, Imran’s modified tabs (extending to the proximal-most end of the handles 132,133) would possess curved paths with an extent of a curve in the range of 45° to 180° (as seen in annotated Fig B below, the curved paths of the tabs would have an extent of a curve of 45°).
Imran also does not explicitly disclose that the first and second separation margins represent structural weakenings of or splits in the wall of the tubular portion.
Barker, however, also teaches that the first and second separation margins 1202 (Fig 12; Para 69) represent structural weakenings of or splits in the wall of the tubular portion (Para 69, “weakened regions”) for the purpose of completely splitting the tubular portion into two longitudinal strips to completely remove the insertion tool from the patient without causing the instrument within the insertion tool to move (Para 70). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Imran to include the separation margins as representing structural weakenings of or splits in the wall of the tubular portion, as taught by Barker, for the purpose of completely splitting the tubular portion into two longitudinal strips to allow complete removal of the insertion tool from the patient without causing the instrument within the insertion tool to move (Para 70).

    PNG
    media_image2.png
    338
    589
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    687
    617
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    274
    656
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    369
    482
    media_image5.png
    Greyscale

Re claim 9, Imran discloses that the insertion tool has one or more of the following dimensions: a length of the tubular portion in the range of about 10 mm to about 300 mm; a circumference of the tubular portion in the range of about 1.1 mm to about 32 mm; an outer diameter of the tubular portion in the range of about 0.35 mm to about 10 mm; an inner diameter of the tubular portion in the range of about 0.25 mm to about 5 mm; a thickness of the wall of tubular portion in the range of about 0.05 mm to about 2.5 mm; and/or a depth of fissures in the range of about 0.025 mm to about 1 mm (Col 8, Line 62 discloses that the wall thickness of the tubular portion is between 0.002” to 0.0015” which is 0.0508 mm – 0.381 mm).
Re claim 10, Imran discloses that the insertion tool has one or more of the following dimensions: the length of the tubular portion in the range of about 10 mm to about 100 mm; the circumference of the tubular portion in the range of about 2.5 mm to about 15 mm; the outer diameter of the tubular portion in the range of about 1.5 mm to about 5 mm; the inner diameter of the tubular portion in the range about 1 mm to about 4 mm; the thickness of the wall of tubular portion in the range of about 0.05 mm to about 0.5 mm; and/or the depth of fissures in the range of about 0.05 mm to about 0.15 mm (Col 8, Line 62 discloses that the wall thickness of the tubular portion is between 0.0” to 0.015” which is 0.058 mm – 0.381 mm).  
Re claim 11, Imran discloses that the insertion tool comprises a material selected from the group consisting of fluorinated ethylene propylene (FEP); high and low density polyethylene (HDPE and LDPE), polytetrafluoroethylene (PTFE; Teflon); PEBAX, polyurethane; polyamide (Nylon); polyimide; and polyester (Col 8, Line 61 discloses that the insertion tool comprises “Teflon”).  
Re claim 12, Imran discloses that the tubular portion has an outer and inner surface (inherent), wherein one or both of the surfaces is or are associated with a low friction material (Col 8, Line 61 discloses that the tubular portion is formed of “a suitable lubricous plastic material such as Teflon”; therefore, both surface are “associated with” the low friction material Teflon). 
Re claim 13, Imran discloses that the low friction material is a hydrophilic coating or a fluoropolymer sleeve (as seen in Fig 9A,9B, the tubular portion is a sleeve and Col 8, Line 61 discloses that the tubular portion is formed of “Teflon” which is known to be a fluoropolymer).  
Re claim 14, Imran as modified by Barker in the rejection of claim 5 above discloses a balloon catheter insertion system comprising the insertion tool of claim 5 (see the rejection of claim 5 above) and a balloon catheter 91 or 181 (Fig 5 and Col 5, Lines 47-62 of Imran / Fig 16,17 and Col 11, Lines 16-22 of Imran), wherein a balloon portion 97 or 181a (Fig 5 and Col 5, Line 57 of Imran / Fig 16,17 and Col 11, Lines 18-19 of Imran) of the balloon catheter is loaded into a portion of the tubular portion of the insertion tool (as seen in Fig 8A of Imran).
Re claim 15, Imran discloses that the balloon portion comprises a balloon 181a (Fig 16,17; “inflatable distal extremity provided by a non-elastic expandable portion 181a”, Col 11, Lines 18-19) in a folded configuration (Col 11, Lines 16-22) and having a folded balloon diameter that is greater than, equal to, or less than the inner diameter of the tubular portion (since the balloon 181a is received within the tubular portion in Fig 8a, the folded balloon diameter of balloon 181a is equal to or less than the inner diameter of the tubular portion).
Re claim 16, Imran/Barker discloses all the claimed features except that the folded balloon diameter is less than the inner diameter of the tubular portion and in the range of about 80% to about 99% of the inner diameter of the tubular portion. However, it would have been an obvious matter of design choice to modify the size of the folded balloon to have a diameter that is in the range of about 80% to about 99% of the inner diameter of the tubular portion since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized to be within the level of ordinary skill in the art. This claim has also been rejected with art below. 
Re claim 18, Imran as modified by Barker in the rejection of claim 5 above discloses a balloon catheter insertion system comprising (i) the insertion tool of claim 5 (see the rejection of claim 5 above) and (ii) a hemostatic valve 71 (Fig 1 of Imran; Col 5, Lines 26-32 of Imran).
Re claim 22, Imran/Barker discloses all the claimed features but does not explicitly disclose that the continuously curved paths of the first and second tabs have curved tab radii in the range of about 10 mm to about 30 mm. However, it would have been an obvious matter of design choice to modify the size of the insertion tool such that the tabs have curved tab radii in the range of about 10 mm to about 30 mm since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized to be within the level of ordinary skill in the art.   
Re claim 24, Imran/Barker discloses all the claimed features but does not explicitly disclose that the tubular portion outer diameter is in the range of about 1.5 mm to about 5 mm. However, it would have been an obvious matter of design choice to modify the size of the insertion tool such that the tubular portion has an outer diameter in the range of about 1.5 mm to about 5 mm since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized to be within the level of ordinary skill in the art. This claim has also been rejected with art below.
Claims 7, 8, 16 and 24 are rejected under 35 U.S.C.103 as being unpatentable over Imran et al. (US Pat 5,766,203)/Barker (PG PUB 2010/0057176) in view of Ewing et al. (PG PUB 2013/0018309).
Re claims 7 and 8, Imran/Barker disclose all the claimed features but is silent as to the form of the first and second separation margins. Therefore, Imran/Barker fail to explicitly disclose that the first and second separation margins each comprise a fissure in the wall of the tubular portion, the fissures having a depth that is at least 10% of the thickness of the wall (as required by claim 7) and the fissures have a V shape (as required by claim 8). Ewing, however, teaches a substantially similar insertion tool 8 (Fig 1) comprising a tubular portion 10 (Fig 1,2B) having first and second separation margins 12 (Fig 2B), each in the form of a V shaped fissure having a depth that is at least 10% of the thickness of the wall of the tubular portion of the tool (as seen in Fig 2B) for the purpose of assisting in tearing away the insertion tool (Para 33). Since this is the same purpose as the margins in Imran/Barker, V shaped fissures extending at least 10% of the thickness of the wall and those of Imran/Barker were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Imran/Barker to include the separation margins as V shaped fissures having a depth that is at least 10% of the thickness of the wall, as taught by Ewing, since it has been held that substituting parts of an invention involves only routine skill in the art. 
Re claim 16, Imran/Barker disclose all the claimed features except explicitly disclosing that the folded balloon diameter is less than the inner diameter of the tubular portion and in the range of about 80% to about 99% of the inner diameter of the tubular portion. Ewing, however, teaches an insertion tool 8 (Fig 1A,3) and a balloon catheter (Fig 3), the balloon catheter having a balloon portion 21 (Fig 3) with a folded balloon diameter less than an inner diameter of the tubular portion and in the range of about 80% to about 99% of the inner diameter of the tubular portion (Para 32 sets forth that the inner diameter of the tubular portion is from about 0.004” to about 0.008” larger than the folded balloon diameter and Para 49 sets forth that the inner diameter is 0.053” x 0.093” in cross section – therefore, the folded balloon diameter would be between about 0.045” (the smallest possible diameter, calculated by 0.053” minus 0.008”) and 0.089” (the largest possible diameter, calculated by 0.093” minus 0.004”) – and 0.089” is about 95% of 0.093”) for the purpose of providing proper clearance of the tubular portion over the balloon portion (Para 32). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Imran/Barker to include the inner diameter of the tubular portion in the range of about 80% to about 99% of the inner diameter of the tubular portion, as taught by Ewing, for the purpose of providing proper clearance of the tubular portion over the balloon portion (Para 32).
Re claim 24, Imran/Barker disclose all the claimed features except explicitly disclosing that the tubular portion outer diameter is in the range of about 1.5 mm to about 5 mm. Ewing, however, teaches an insertion tool 8 (Fig 1A,3) comprising a tubular portion (inherent in “tear-away sheath”, Para 51) having an outer diameter in the range of about 1.5 mm to about 5 mm (Para 51 disclose that the outer diameter is 0.103” which is equivalent to 2.6 mm) for the purpose of using the insertion tool to deliver balloon catheters in the vasculature (Para 28). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Imran/Barker to include the tubular portion with an outer diameter in the range of about 1.5 mm to about 5 mm, as taught by Ewing, for the purpose of using the insertion tool to deliver balloon catheters in the vasculature (Para 28).
Claim 28 is rejected under 35 U.S.C. 103 as being obvious over Licata et al. (US Pat 5,951,518).
Re claim 28, Licata discloses that the tubular portion outer diameter is in the range of about 1.5 mm to about 5 mm (2.5 mm; Col 5, Lines 6-8) and explicitly discloses that the tab portion can have a diameter of up to about 4 times this diameter (resulting in the first and second radii being 5 mm). Licata additionally states that “lead-in portions [34] of a variety of maximum diameters will be suitable to provide facilitated entry of needles, dilators, guide wires, catheters, etc.” but does not explicitly disclose that the first radius, the second radius, or both the first and second radii are in the range of about 10 mm to about 30 mm. However, it would have been an obvious matter of design choice to modify the size of the insertion tool such that the first and second radii are in the range of about 10 mm to about 30 mm since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.

Response to Arguments
Applicant’s remarks filed 7/8/2022 have been fully considered. The Examiner notes that the remarks only indicate the amendments that have been made to the claims and do not provide any arguments setting forth how these amendments overcome the prior art rejections set forth in the last Office Action. Therefore, there are no arguments to be addressed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783